DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1-7, 9-13 and 18-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10981874, as stated in paper dated 05/09/2022, is upheld. 
Applicant argues in paper dated 09/09/2022 that the group of conditions listed in the paragraph 163 of patent ‘874 does not amount to much more than a “Markush group” members and does not equate to the ordinary artisan having accepted these conditions as being equivalent or obvious variants.  
US 8957065 teaches the equivalency of the treatment of psoriasis, dermatitis, eczema, asthma and bronchitis (claim 11) with treatment of MS, Parkinson’s disease and Alzheimer’s disease.  ‘874 teaches the equivalency between the conditions to be treated with this and other similar compounds.  Further, US 8394796 teaches in claim 2 and 3 the treatment of Sjogren’s Syndrome (autoimmune disease) and MS and the treatment of dermatitis, asthma and psoriasis.  These US patents teach that the ordinary artisan would make obvious the equivalency of MS, Alzheimer’s disease and Parkinson’s disease (of the instant claims) with the treatment of psoriasis, dermatitis, eczema, bronchitis and asthma (of the US Patent claims).  Due to this, the rejection is upheld.  

The provisional rejection of claims 1-7, 9-13 and 18-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending U.S. PGPub 20210087145, is upheld.  
Applicant argues in paper dated 09/09/2022 that the group of conditions listed in the PGPub does not anticipate or make obvious the instantly claimed conditions.    
US 8957065 teaches the equivalency of the treatment of IBD, Crohn’s disease, ulcerative colitis, arthritis, rheumatoid arthritis and osteo arthritis with treatment of MS, Parkinson’s disease and Alzheimer’s disease.  Further, US 8394796 teaches in claim 2 and 3 the treatment of Sjogren’s Syndrome (autoimmune disease) and MS and the treatment of arthritis, rheumatoid arthritis, ulcerative colitis, Crohn’s disease.  These US patents teach that the ordinary artisan would make obvious the equivalency of MS, Alzheimer’s disease and Parkinson’s disease (of the instant claims) with the treatment of IBD, Crohn’s disease, ulcerative colitis, arthritis, rheumatoid arthritis and osteoarthritis (of the PGPUb claims).  Due to this, the rejection is upheld.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694. The examiner can normally be reached M-F 7am-330pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D MARGARET M SEAMAN/Primary Examiner, Art Unit 1625